DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment received on 03/09/2022:
Claims 1-11, 19-24 are currently examined.  
Claims 14-18 are cancelled.
Claims 12-13, 25-26 are withdrawn.
The 112(b) rejection to claims 1-11, 19-24 is withdrawn in light of the amendment.

	Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The closest prior art reference to claim 1 is Roy et al. (WO 2013/150148 A1, cited in the previous office action) (“Roy” hereinafter) in view of Patil et al. (US 2012/0152540 A1, cited in the previous office action) (“Patil” hereinafter).  
Regarding claim 1, Roy teaches a process for the production of a mineral foam (see Roy at page 1, 7th paragraph teaching that the disclosure relates to a process for production of a mineral foam), comprising the following steps: 
(i) separately preparing a slurry of cement and an aqueous foam (see Roy at page 2, under Process teaching that the process for production of a mineral foam comprising (i) separately prepare one or more slurries of cement and an aqueous foam), 
wherein the cement comprises Portland cement (see Roy at page 6, under Variant 1 of the mineral foam, 2nd paragraph teaching that the preferred cement, used according to the invention is the Portland CEM I cement, by itself or mixed with other cements);
(ii) contacting the cement with the aqueous foam to obtain a slurry of foamed cement (see Roy at page 2, under Process teaching (ii) homogenize this or these slurries of cement with aqueous foam to obtain a slurry of foamed cement); 
(iii) casting the slurry of foamed cement and leave it to set (see Roy at page 2, under Process teaching (iii) cast the slurry of foamed cement and leave it to set).
wherein the mineral foam is substantially free of a subgroup of particles having a D50 < 2 µm (see Roy at page 12, 4th paragraph teaching that average size of the suitable mineral particles for the slurry of foamed cement used to produce the mineral foam is from 0.1 to 500 µm, and the D50 of the mineral particles is preferably from 0.1 to 150 µm, wherein the mineral particles is taken to meet the claimed subgroup of particles).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).  In addition, Roy teaches an embodiment, mineral foam 1 (see Roy at page 19, Table 1), that uses Betocarb HP Entrains in the slurry of cement, wherein Betocarb HP Entrains is a calcium carbonate mineral particle with D50 of 7.8 µm, having a maximum particle size of 200 µm (see Roy at page 18, 9th paragraph).  As such, one of ordinary skill in the art would recognize that Roy implicitly teaches an embodiment mineral foam 1 which is substantially free (less than 1%) of particles with a mean diameter D50 < 2 µm because the mineral particle in the cement slurry has a D50 of 7.8 µm.

However, Roy does not explicitly disclose that in i) above that the cement slurry comprises calcium silicate hydrate crystallization seeds, and ii) wherein the slurry of foamed cement is obtained without using a calcium aluminate cement.

Regarding i), like Roy, Patil teaches a cement composition (see Patil at [0003]), and method embodiments include the step of introducing the cement composition into a subterranean formation, wherein the step of introducing is for the purpose featuring foam cementing in the list (see Patil at [0070]).
Patil further teaches a cement composition comprising cement, water, and calcium silicate hydrate (C-S-H) seeds (see Patil at [0003]), wherein the cement can be a hydraulic cement (see Patil at [0047]), and suitable hydraulic cements features Portland cements in the list (see Patil at [0047]).  Patil further teaches that the C-S-H seeds provide extra nuclei to the phases of the cement, thereby increasing the hydration reaction rates of the phases, by increasing the hydration reaction rates, some properties of the cement can be enhanced (see Patil at [0033]).  
As such, one of ordinary skill in the art would recognize that the teachings of both Roy and Patil are directed to cement compositions.  Patil teaches that the C-S-H seeds provide extra nuclei to the phases of the cement, thereby increasing the hydration reaction rates of the phases, and by increasing the hydration reaction rates, some properties of the cement can be enhanced.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add calcium silicate hydrate (C-S-H) seeds from Patil into the cement composition of Roy so as to provide extra nuclei to the phases of the cement, thereby increasing the hydration reaction rates of the phases, and by increasing the hydration reaction rates, some properties of the cement can be enhanced.

Regarding ii), as mentioned, Roy does not explicitly disclose that wherein the slurry of foamed cement is obtained without using a calcium aluminate cement because Variant 1 teaches from 0.5 to 10% of calcium aluminate cement (see Roy at page 6, paragraph 1, line 7).  And, there are no prior art references that provide adequate teachings or apparent reason that would lead the person of ordinary skill to modify the Roy as claimed.

	Alternatively, Roy teaches Variant 2 comprising from 30 to 75% of cement (see Roy at page 13, paragraph 1, line 5), wherein the preferred and suitable cement… is the Portland CEM 1 cement, by itself or mixed with other cements (see Roy at page 13, paragraph 2).  Variant 2 does not comprise calcium aluminate cement (see Roy at page 13, paragraph 1), but comprises from 10 to 70% of fine mineral particles with D50 less than or equal to 5 µm (see Roy at page 13, paragraph 1, line 6), wherein the D50 of the fine particles according to the invention is less than or equal to 5 µm, preferably comprised from 1 to 4 µm, more preferably comprised from 1.5 to 3 µm.  The from 10 to 70% of fine mineral particles with D50 less than or equal to 5 µm do not meet the claimed wherein no fine particle addition having a D50 < 2 µm is introduced to obtain the mineral foam such that the mineral foam obtained is substantially free of fine particles because D50 of the fine particles from less than or equal to 5 µm overlaps with fine particle having a D50 < 2 µm, wherein “substantially” is defined as less than 1%, preferably less than 5%, expressed in mass in relation to the cement mass (see Specification at pages 13-14 bridging paragraph).  
And, there are no prior art references that provide adequate teachings or apparent reason that would lead the person of ordinary skill to modify the Roy as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Election/Restrictions



Claim 1 is allowable. Claims 12-13 and 25-26, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Group I, Claims 1-11 and 19-24 and Group II, Claims 12-13 and 25-26, as set forth in the Office action mailed on 04/08/2021, is hereby withdrawn and claims 12-13 and 25-26 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735